MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Mar 31 2020, 11:22 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Daren E. Ridley                                          Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Daren E. Ridley,                                         March 31, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-CR-2013
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         49G04-9504-CF-57140



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2013 | March 31, 2020                Page 1 of 3
[1]   In 1996, Ridley was convicted of murder, conspiracy to commit murder, and

      attempted murder. He filed a direct appeal. Our Supreme Court affirmed the

      murder and conspiracy to commit murder convictions, but reversed the

      conviction and sentence for attempted murder because Indiana law prohibits

      convictions for both conspiracy and attempt to murder the same person. Ridley

      v. State, 690 N.E.2d 177, 182 (Ind. 1997), overruled on other grounds by Whedon v.

      State, 765 N.E.2d 1276 (Ind. 2002). The Court remanded with instructions to

      vacate that conviction and sentence and to add language to the sentencing order

      indicating that Ridley would not be imprisoned for failure to pay if indigent. Id.


[2]   On June 29, 2000, the trial court entered a new sentencing order consistent with

      our Supreme Court’s instructions.1 On January 21, 2002, Ridley filed a petition

      for post-conviction relief; he filed an amended petition on July 20, 2004. On

      April 15, 2008, the post-conviction court denied relief. Ridley appealed, and

      this Court affirmed. Ridley v. State, No. 49A05-0806-PC-327 (Ind. Ct. App.,

      July 29, 2009).


[3]   On July 25, 2019, Ridley sought to file a belated appeal of the trial court’s June

      29, 2000, sentencing order. He maintains that he was improperly resentenced

      because the new sentence was ordered without his attorney (or himself) present

      and that he was erroneously resentenced because of an appearance of




      1
        It is unclear why there was a lengthy delay between the certification of our Supreme Court’s opinion and
      the trial court’s entry of a new sentencing order.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2013 | March 31, 2020                    Page 2 of 3
      impropriety.2 On August 1, 2019, the trial court denied Ridley’s motion to file

      a belated notice of appeal. Ridley now appeals.


[4]   The basis of Ridley’s appeal is an incorrect assumption—that he was

      resentenced. He was not resentenced. Instead, the trial court merely corrected

      the prior sentencing order pursuant to our Supreme Court’s instructions—it

      vacated the conviction and sentence for attempted murder and added the

      language regarding Ridley’s possible future indigency. What was left of his

      original sentencing order for the two surviving convictions remained identical.

      Because there was no resentencing, there is nothing to appeal—either in timely

      or belated fashion. Because there was no resentencing, Ridley’s right to counsel

      did not attach. Therefore, the trial court did not err by denying Ridley’s motion

      for a belated appeal.


[5]   The judgment of the trial court is affirmed.


      May, J., and Pyle, J., concur.




      2
       Ridley argued that the trial judge who entered the corrected sentencing order was the same attorney who
      acted as prosecutor during his trial. But as Ridley acknowledges, that judge recused himself from the case
      before the new order was entered. Additionally, that same judge—Chief Judge Cale Bradford of this Court—
      has recused himself from this appellate proceeding.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2013 | March 31, 2020                 Page 3 of 3